Citation Nr: 1827454	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1972 and from August 1972 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned in May 2017.  The claim was remanded for additional development by the Board's decision of December 2017 and is now returned for further adjudication.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the issue on appeal for a right knee examination and directed testing consistent with the Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.   

An additional Court decision is also relevant to the Veteran's claim.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  

During the May 2017 hearing, the Veteran testified that his knee condition had worsened since his prior examination of September 2013.  He described using a knee brace to stabilize the joint on most days.  He reported stiffness, swelling, pain, locking, and loss of balance.  The Veteran indicated that his symptoms occurred and intensified from time to time, which would be characteristic of a disability which worsens during flares.  

Per the December 2017 remand, a new VA examination was provided in February 2018.  The examiner recorded occasional symptoms of popping and "prickling" within the knee.  Also noted was the Veteran's use of over the counter pain relievers, as needed.  Contrary to the Veteran's reports of intermittent symptomatology, the examiner indicated the Veteran did not experience flares of his knee disability and failed to fully document symptoms associated with a flare.   

Further, the examiner declined to describe any increased limitation of motion caused by flares or repetitive motion.  He stated he was unable to provide the information because doing so would require mere speculation, "without directly observing function under these conditions."

Per the holding of Sharp, the February 2018 examination is inadequate; as it fails to fully illicit information from the Veteran about his symptoms during flares and to use the information to assess loss of function during a flare.   


Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for new VA examinations to assess the current severity of his service-connected right knee disability.  

The selected examiner must test range of motion for the pertinent joint, as well as any paired joint, for pain in active motion AND passive motion as well as weight-bearing, AND nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner also should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

2.  Readjudicate the issues on appeal based on all the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






